COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 LAWRENCE WENDELL FEW,                            §
                                                                  No. 08-06-00207-CV
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                               388th Judicial District Court
                                                  §
 CATHERINE JEANNE FEW,                                          of El Paso County, Texas
                                                  §
                   Appellee.                                       (TC# 2003CM4130)
                                                  §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the case

should be dismissed for want of prosecution. Finding that Appellant has not paid the fee for the

filing of the clerk’s record, nor shown himself entitled to a free appellate record, we dismiss the

appeal for want of prosecution.

       Appellant filed a notice of appeal on July 25, 2006. Appellant has not paid for, or

arranged for payment for the clerk’s record in this appeal. The Texas Rules of Appellate

Procedure provide that while it is the district clerk’s responsibility to prepare the record, the

appellant must either pay for the preparation of the record, or show himself entitled to appeal

without paying the fee. See TEX .R.APP .P. 35.3(a)(2). If a clerk’s record is not filed because the

appellant has failed to pay the fee for preparing the record, we may, after giving the appellant

reasonable opportunity to cure, dismiss the appeal on our own motion. TEX .R.APP .P. 37.3(b).

       By letter dated October 16, 2008, the clerk of this Court notified Appellant in writing of

our intent to dismiss this appeal for want of prosecution due to his failure to arrange for payment
and filing of the clerk’s record, unless, within ten days of the date the notice, any party could

show grounds for continuing the appeal. Appellant has not responded. Accordingly, we hereby

dismiss this appeal for want of prosecution. TEX .R.APP .P. 37.3(b).




November 25, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.
McClure, J., Not Participating




                                                 -2-